Citation Nr: 0615103	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-07 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
hepatitis.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.  

4.  Entitlement to an increased rating for diabetes mellitus 
with diabetic retinopathy, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an effective date earlier than December 
27, 2000, for the grant of service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
March 1970.  

In a September 2000 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for hepatitis C.  The veteran was notified of the decision 
that same month but did not appeal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2001, October 2002 and May 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In March 2006, 
the veteran testified before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of that hearing is of 
record.  

(The decision below addresses the veteran's claims for 
service connection for hypertension and for erectile 
dysfunction, to include as due to service-connected diabetes 
mellitus; as well as the veteran's claim for an effective 
date earlier than December 27, 2000, for the grant of service 
connection for diabetes mellitus.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  


FINDINGS OF FACT

1.  The veteran's hypertension was not shown in service, 
within one year of separation from service, or for a number 
of years after service, and no relationship has been 
established between hypertension and diabetes mellitus.  

2.  The veteran's erectile dysfunction was not shown in 
service or for a number of years after service, and no 
relationship has been established between erectile 
dysfunction and diabetes mellitus.  

3.  On December 27, 2000, the RO received a statement from 
the veteran that constitutes an informal claim for service 
connection for diabetes mellitus; the RO ultimately granted 
service connection, effective December 27, 2000.  

4.  Prior to December 27, 2000, there was no information or 
evidence that could be construed as a claim of service 
connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by service; 
nor is hypertension proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

2.  The veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated by 
service; nor is erectile dysfunction proximately due to, or 
the result of, service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).

3.  An effective date earlier than December 27, 2000, for the 
grant of service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims for service connection for hypertension and 
for erectile dysfunction, to include as due to service-
connected diabetes mellitus, as well as the veteran's claim 
for an effective date earlier than December 27, 2000, for the 
grant of service connection for diabetes mellitus has been 
accomplished.  

In this respect, through September 2001, August 2002, 
September 2003, March 2004, and February 2005 notice letters; 
February 2004 and July 2005 statements of the case (SOC); and 
a July 2005 supplemental SOC (SSOC), the RO notified the 
veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession pertinent to his claims. 

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice with respect to the award of an 
effective date or disability rating elements particular to 
the veteran's claims for service connection for hypertension 
and for erectile dysfunction has not been provided, see 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  
Identified treatment records from the VA Medical Center 
(VAMC) in St. Louis, Missouri, have been associated with the 
claims file.  The veteran has been provided VA examinations, 
the reports of which are of record.  Significantly, neither 
the veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claims on appeal that need to be obtained.  

In an August 2001 St. Louis VAMC psychiatric progress note, 
the veteran was noted to be receiving social security 
disability benefits since 1996.  The Board notes that the 
claims file reflects psychiatric treatment records, to 
include a "Psychiatric Assessment for Social Security 
Disability Claim."  As such, the Board finds that the 
evidence reflects that the veteran's reported social security 
disability benefits are related to disability due to 
psychiatric illness, and not otherwise related to the current 
claims on appeal.

During the above-noted March 2006 hearing, the veteran's 
representative alleged that the VA opinions obtained with 
regard to the claims for service connection for hypertension 
and for erectile dysfunction, as secondary to diabetes 
mellitus, were inadequate.  It was requested that additional 
medical opinions be obtained on these issues.  A review of 
the reports of VA examinations dated in October 2001, 
September 2003, and March 2004 in question reflect that each 
examiner reviewed the claims file and considered the 
veteran's reported and documented medical history.  There is 
otherwise a lack of other medical evidence, except by way of 
unsupported allegation by the veteran himself, that either 
hypertension or erectile dysfunction is related to service-
connected disability.  Consequently, the Board does not find 
that further examination or opinion is warranted on these 
issues.  

II.  Analysis

A.  Service Connection

The Board notes initially that the RO has considered the 
veteran's claims for service connection for hypertension and 
for erectile dysfunction as directly related to service and 
on a secondary basis to the veteran's service-connected 
diabetes mellitus.  The Board will likewise consider both 
theories of entitlement.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the veteran's claims for service connection 
for hypertension and for erectile dysfunction, as directly 
related to service, the veteran's service medical records do 
not reflect complaints, diagnoses, or treatment for either 
disability.  Likewise, a review of the post-service medical 
evidence reflects that both disabilities were first diagnosed 
many years after service.  Otherwise, there is absent from 
the record competent evidence linking any current 
hypertension or erectile dysfunction to the veteran's period 
of service or, with respect to hypertension, within one-year 
of service.  No medical professional provides findings or 
opinions to that effect, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  Thus, service 
connection for either hypertension or erectile dysfunction, 
as due directly to service, is not warranted.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran contends that his hypertension and his erectile 
dysfunction are related to his service-connected diabetes 
mellitus.  As noted above, the veteran underwent VA 
examinations in October 2001, September 2003, and March 2004.  
At those times, each examiner reported having reviewed the 
veteran's claims file.  The examination reports also note 
consideration of both the veteran's reported and documented 
medical history.  

In the report of October 2001 VA examination, the examiner 
opined with regard to the relationship between the veteran's 
hypertension and service-connected diabetes mellitus the 
following:

As there were elevated blood pressure 
readings that pre-date [the veteran's] 
diagnosis of diabetes[,] it is less 
likely than not that the [hypertension] 
is related to the diabetes.

In response to the October 2001 VA examiner's findings and 
opinion, the veteran contended that elevated glucose levels 
prior to his diagnosis of hypertension was evidence that his 
diabetes mellitus predated and caused his hypertension.  

In the report of September 2003 VA examination, the examiner 
reported that the veteran had been diagnosed with diabetes 
mellitus in April 1991 at the St. Louis VAMC, and that it was 
felt by his treating physicians that the disability had 
become manifest four to five months prior to that date (i.e., 
sometime in late 1990).  The veteran reported to the examiner 
that he had been first diagnosed with hypertension in 1994.  
The examiner noted that the veteran's records indicated 
earlier elevated  blood pressure readings, but that the 
veteran had not been treated with medication until 1994.  
With regard to a relationship between hypertension and the 
veteran's service-connected diabetes mellitus, the examiner 
opined the following:

In the absence of significant diabetic 
nephropathy, it is less likely than not 
that [the veteran's] hypertension is 
directly related to his type 2 diabetes 
mellitus, but is rather a separate 
physiologic entity, the dates of the 
diagnoses notwithstanding.  

With regard to erectile dysfunction (impotence), the report 
of March 2004 VA examination reflects the veteran's report, 
as well as that of his spouse, of the onset of impotence in 
2000.  The veteran reported no endocrine, neurologic, or 
vascular problems.  The examiner noted that the veteran had 
paranoid schizophrenia and took multiple medications that had 
significant known effects that caused impotence.  The 
veteran's measured testosterone level was within normal 
limits.  With regard to a relationship between the veteran's 
erectile dysfunction and his service-connected diabetes 
mellitus, the examiner opined as follows:

It is less likely as not secondary to his 
diabetes, as the veteran has no 
peripheral neuropathy on exam today.  It 
is more likely that impotence is 
secondary to his medications for 
schizophrenia.  

In light of the medical opinions of record, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claims.  The only medical opinions regarding the 
claim are unfavorable.  While the examiners did not discuss 
whether the veteran's hypertension or erectile dysfunction 
was aggravated by his service-connected diabetes mellitus, 
see Allen, supra, the veteran has not alleged any such 
aggravation.  Additionally, there is an absence of medical 
evidence that addresses any such relationship between the 
veteran's hypertension or erectile dysfunction and his 
service-connected diabetes mellitus.  Neither the veteran nor 
his representative has otherwise presented or alluded to the 
existence of any such medical evidence or opinion that would 
support the veteran's claims.  Thus, service connection for 
hypertension and for erectile dysfunction, as secondary to 
service-connected diabetes mellitus, is not warranted.  

The Board has considered the veteran's assertions in 
connection with the claims for service connection for 
hypertension and for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus.  However, 
as a layperson without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include an opinion as to the origins 
of a specific disability.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

For all the foregoing reasons, the claims for service 
connection for hypertension and for erectile dysfunction, to 
include as secondary to service-connected diabetes mellitus, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is a preponderance of the 
evidence weighing against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Otherwise, under the applicable criteria, the effective date 
of an original award of compensation is the day after the 
veteran's discharge from service, if a claim is received 
within one year after separation from active duty; otherwise, 
it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  Furthermore, the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within 1-year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.  

The veteran contends that a statement in support of claim (VA 
Form 21-4138) submitted to the RO and received by the RO on 
December 22, 1995, should be accepted as a claim for service 
connection for diabetes mellitus.  As such, it is maintained 
that an effective date earlier than the assigned December 27, 
2000, is warranted.  With regard to the December 22, 1995, 
statement, the Board notes that in August 1995, the veteran 
filed a VA Form 21-4138 requesting disability benefits under 
38 U.S.C.A. § 1151.  The veteran, in reporting that he had 
been diagnosed with diabetes mellitus, noted the following:

I wish to file under U[nited] S[tates] 
Code 1151 for what I feel has been 
medical mismanagement of my helath [sic] 
by John Cochran VAMC St LOuis, mO [sic] . 
. . . I have seen lab reports dating back 
to 1977 showing elevated blood glucose 
levels and my treating physicians had 
never told me about [diabetes] or even 
followed up on these elevated blood 
gloucose [sic] levels.  

In response, the RO issued a letter to the veteran, dated 
November 7, 1995.  In that letter, the RO requested that the 
veteran describe what additional disability he was claiming 
as the result of the alleged failure of the St. Louis VAMC 
physicians to advise him of or to treat him for elevated 
blood glucose levels.  

In the above-noted VA Form 21-4138 received by the RO on 
December 22, 1995, the veteran noted the following:

I would like to answer DVA letter dated 
Nov 7, 1995.  I would like to file for 
diabetes.  

Here, the Board does not find that the veteran's December 
1995 statement in response to the RO's November 7, 1995, 
letter, when considered in relation to the other evidence of 
record, may reasonably be construed as a communication or 
action indicating an intent to apply for service connection 
for diabetes mellitus.  In this case, the RO had no reason to 
believe that the veteran's statement was any more than a 
response to its request for clarification of the veteran's 
claim for disability benefits under 38 U.S.C.A. § 1151.  
Furthermore, a review of the claims file reflects that at no 
time between the December 22, 1995, statement, and the 
effective date assigned, December 27, 2000, did the veteran 
otherwise raise a claim for service connection for diabetes 
mellitus, even by implication.  In particular, during a 
September 1996 hearing before RO personnel, the veteran 
testified that he was seeking disability benefits under 
38 U.S.C.A. § 1151 due to the fact that VA's failure to 
timely diagnose diabetes mellitus resulted in additional 
disability.  Thus, the Board does not find that later 
evidence clarifies the lack of specificity in the December 
22, 1995, statement, or that the statement may be construed 
as an informal claim for service connection for diabetes 
mellitus.  

Furthermore, the Board is also aware that on May 24, 1995, 
the RO received a VA Form 21-4138 from the veteran in which 
he filed informal claims for service connection for a number 
of disabilities.  Also noted was, "I would also like to file 
for non-service condition for diabetes."  The RO interpreted 
this as a claim for nonservice-connected pension.  The Board 
is cognizant that under 38 C.F.R. § 3.151(a), "a claim by a 
veteran for pension may be considered to be a claim for 
compensation."  At the same time, VA is not required by law 
to treat a veteran's claim for pension as a claim for 
compensation.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997).  As was found with the December 22, 1995, statement, 
here, the Board does not find any later evidence clarifies 
the May 24, 1995, statement, indicating that the veteran was 
also seeking service connection for diabetes mellitus.  In 
short, there was nothing about the December statement or 
earlier application that could be construed as reasonably 
leading VA to understand that the veteran was expressing an 
intent to pursue a claim of service connection.  Thus, the VA 
Form 21-4138, received by the RO on May 24, 1995, may not be 
construed as a claim for service connection for diabetes 
mellitus.  

The veteran has also claimed, in the alternative, that an 
earlier effective date is warranted for his grant of service 
connection for diabetes mellitus under the provisions of 
38 C.F.R. § 3.816 (2005).  See also Nehmer v. United States 
Veterans' Administration, Civil Action No. C86-6160 TEH (N.D. 
Cal.).  In this regard, the Board notes that diabetes 
mellitus was added to the list of diseases associated with 
exposure to herbicide agents effective May 8, 2001.  See 69 
FR 31882-83 (June 8, 2004); see also Liesegang v. Secretary 
of Veterans Affairs (312 F.3d 1368 (Fed. Cir. 2002).  As 
noted above, the Board has found that the record does not 
reflect evidence of a formal or informal claim for service 
connection for diabetes mellitus prior to December 27, 2000.  

Under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  In this case, as noted above, the veteran's 
original claim for service connection for diabetes mellitus 
(December 27, 2000) was received by VA between May 3, 1989, 
and the effective date of the statute or regulation 
establishing a presumption of service connection for diabetes 
mellitus (May 8, 2001).  See 38 C.F.R. § 3.816(c)(2).  In 
such cases, under the regulation, the effective date of the 
award of service connection will be the later of the date 
such claim was received by VA or the date the disability 
arose.  The exception to that rule is if the veteran's claim 
was received within one year from the date of his/her 
separation from service.  In that case, the effective date of 
the award shall be the day following the date of the 
veteran's separation from active service.  See 38 C.F.R. § 
3.816(c)(3).  

Here, the veteran's claim for service connection for diabetes 
mellitus was not received within one year from the date of 
his separation from active service in March 1970.  As the 
date of claim, December 27, 2000, is later than the date the 
disability arose, which, per the veteran's medical records, 
would be late 1990, the effective date assigned for the 
veteran's grant of service connection for diabetes mellitus 
can be no earlier than December 27, 2000.  Id.  

The Board does not otherwise find any evidentiary basis for 
the assignment of an effective date prior to December 27, 
2000, under any other provision of law.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  Here, the veteran's date of receipt of claim 
(December 27, 2000), was not within one year of his 
separation from service, and is later than the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i), (ii).  

Under the circumstances, the Board must conclude that the 
record presents no basis for assignment of an effective date 
earlier than December 27, 2000, for the grant of service 
connection for diabetes mellitus, and the claim must be 
denied.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, is denied.  

An effective date earlier than December 27, 2000, for the 
grant of service connection for diabetes mellitus is denied.




REMAND

With respect to the veteran's petition to reopen his claim 
for service connection for hepatitis C, as noted in the 
Introduction, the claim was denied in September 2000.  The 
veteran did not file an appeal, and the decision on that 
issue became final.  In March 2004, the veteran sought to 
reopen his claim.  In a May 2004 rating decision, the RO 
reopened the veteran's claim for service connection for 
hepatitis C, and denied the claim on the merits.  The Board 
notes that in the decision, the RO did not provide the 
reasoning behind reopening the veteran's claim.  

Regardless of what the RO has done with respect to the 
veteran's petition to reopen his claim for service connection 
for hepatitis C, the Board must address the question of 
whether new and material evidence has been received because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence had been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that in its review of the claims file, and in 
particular the July 2005 statement of the case issued to the 
veteran, that the veteran was not provided notice of 
38 C.F.R. § 3.156 (2005), the pertinent regulation 
controlling his claim, nor did the RO discuss or cite to the 
provisions of 38 C.F.R. § 3.156 in the May 2004 decision.  

Additionally, with respect to the veteran's claim for an 
increased rating for diabetes mellitus, in the above noted 
May 2004 rating decision, the RO service-connected the 
veteran for diabetic retinopathy and combined that issue with 
the veteran's already service-connected diabetes mellitus.  
In the decision, the RO noted as follows:

. . . . your vision remains 20/20 and therefore, 
it would warrant a noncompensable disability 
evaluation.  In order to promote better rating 
practices, we have included the noncompensable 
disability evaluation in your service[-]connected 
evaluation for diabetes mellitus, Type II.  If 
your retinopathy increases in severity, we will 
award a separate disability evaluation for that 
condition at that time.  

The veteran subsequently perfected an appeal as to the May 
2004 rating decision and in doing so appealed not only the 
rating currently assigned for diabetes mellitus (20 percent), 
but also the noncompensable rating assigned for diabetic 
retinopathy.  As such, evaluation of the veteran's claim 
includes consideration of those rating criteria specific to 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005), as well as those criteria specific to disability 
of the eyes.  In this case, however, the RO has not assigned 
a rating code by which to rate the veteran's diabetic 
retinopathy nor provided any notice to the veteran of those 
pertinent regulations which it relied upon in finding that a 
noncompensable rating was warranted.  

The Board notes that lack of notice of the pertinent 
regulations associated with the veteran's claims involving 
hepatitis C and diabetic retinopathy is prejudicial to the 
veteran since, without the proper regulations as a guide, he 
is hindered in fashioning an effective or appropriate 
argument for his appeal.  Under 38 C.F.R. § 19.29(b) (2005), 
the SOC must contain "[a] summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination . . . 
."  Therefore, the RO should issue the veteran an SSOC and 
apprise him of the pertinent regulations governing his 
petition to reopen his claim for service connection for 
hepatitis C (in particular, 38 C.F.R. § 3.156 (2005)) and for 
a compensable rating for diabetic retinopathy.  See 38 C.F.R. 
§ 19.31(b)(2) (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  In this regard, at his March 2006 
hearing, the veteran testified that he was to be examined for 
diabetic retinopathy in April 2006.  Hence, in addition to 
the action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record-in particular, 
medical records associated with any 
recent examination or treatment for his 
diabetic neuropathy.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should provide specific VCAA notice 
with respect to the claim to reopen 
regarding the type of evidence that was 
deficient or missing when the claim was 
denied in September 2000 and what 
specific evidence is now required to 
reopen the claim of service connection.  
Notice should also be provided as to what 
evidence is required to prevail on the 
underlying claim of service connection.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
(with the appropriate laws, regulations 
and rating schedule provisions applicable 
to the veteran's claims, to include 
38 C.F.R. § 3.156 (2005) and the 
applicable criteria for rating the 
veteran's diabetes and diabetic 
retinopathy).  They should be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


